DETAILED ACTION

Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive. Upon further consideration, the Dickason reference shows a part (81) formed on the measuring plates (10,12) which would serve as a de facto overload prevention device when the load cell (40) deflected enough that the angle bar (81) made contact with either the top of the load cell tray (30) or the surface of the ground (Fig. 2). Furthermore, overload prevent devices were well known in the art, as shown by the example of the Kroll reference, which shows two side walls (60) that protrude downward from the measuring plate (18) that functions as an overload protection device (Col. 4, ll. 36-60) as any excessive load would cause the side walls (60) to rest on the screws (68), and even if the screws (68) bent under the load, the bottom edge of the side walls (60) would contact the base (16) and prevent further downward movement of the measuring plate (18). See, also, US # 4,726,435 (Kitagawa), US PGPub # 2006/0180360 (Sikula), or US # 9,612,150 (Perrea et al), for examples.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickason et al (US # 4,281,728). The Dickason discloses a weight measuring apparatus for vehicles (CoL 1, IL 3-35), comprising: a measuring plate (10,12) on which an object to be measured is placed (Fig. i); a plurality of 2 & 3), and formed with a bottom fixing hole (Col. 5, II. 50-53), and a load cell accommodation part (Col. 4, line 61 to col. 5, line 2) formed concavely on an upper part of the supporting part (30) so that one side of the load cell (40) is accommodated (Fig, 3), and wherein the load cell accommodation part includes a load cell seating place formed in the area where the bottom fixing hole is formed so that one side of the load ceil can be seated, and an operating groove part contacted with the load ceil seating place and formed concavely so as to form a displacement gap for deformation of the load cell (bearing plates 62 & 63 elevate the load cell (40) off of the floor (31) to form a displacement gap under the middle of the load cell (Col. 5, II. 42-64; Col. 6, ll. 25-38)), and wherein the weight measuring apparatus has a part (81) formed on the measuring plates (10,12) which would serve as a de facto overload prevention device when the load cell (40) deflected enough that the angle bar (81) made contact with either the top of the load cell tray (30) or the surface of the ground (Fig. 2).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dickason et al (US # 4,281,728) in view of Kroll (US # 5,894,112). With respect to claim 3, the load cell (40) of Dickason is a solid beam, but shear beam load cells that have a "hollow" (i.e.: gauging recesses) formed in the center where an art recognized alternative weight sensing means in vehicle scales as shown by the example of Kroll (Col. 5, line 59 to col. 6, line 9), and it would have been obvious to use any known beam type load cell in the apparatus of Dickason that was suitable for it intended use. See MPEP §§ 2144.06 & 2144.07. 
With respect to claim 7, Kroll mentions the use of non-skid pads on the bottom of a vehicle scale to prevent skidding of the scale during use (Col. 3, II. 42-55), and it would have been obvious to the ordinary practioner to place non-skid pads on the bottom of the scale of Dickason for the same reason.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dickason et al (US # 4,281,728) in view of Kroll (US # 5,894,112) or Giffen (US # 4,804,052). The Dickason reference does not expressly state that it has a controller, a user interface, a display, or a power supply, other than to mention in passing that the electronic signals from the load cells are electronically combined and displayed (Col. 7, II. 25-37), but in order for this statement to be true, the weighing scale disclosed inherently has to have all of these elements in order to be operative, as suggested by the examples of Kroll (Col. 6, II. 37-62) and Griffen (Figs. 1, 4, & 7), and if not inherently present already, it would have been obvious to the ordinary practioner to include them in the weighing apparatus of Dickason in order for it to be operative.



Conclusion
Claims 4-6 are allowable over the art of record, since, among other things, the specific structure and location of the “protruded stopper” and the “protrusion seating part” are not shown nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner





/RANDY W GIBSON/Primary Examiner, Art Unit 2856